Title: To Alexander Hamilton from Isaac Gouverneur, 7 January 1798
From: Gouverneur, Isaac
To: Hamilton, Alexander


New York, January 7, 1798. “The cause which has been so long depending between Louis le Guen and my commercial house in this city, has excited so much attention … I can only address you on the subject through the medium of a public newspaper.… To satisfy me more fully on the subject … I resorted to Philadelphia to take further advice from three more gentlemen that were thought most eminent in the law in that place, whose opinions will herewith accompany this letter.…”
